Citation Nr: 9922512	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an earlier effective date 
for compensation for residuals of shell fragment wounds of 
the skull.

2.  Entitlement to an earlier effective date for a total 
rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1946.  

By rating action dated in September 1989, the Department of 
Veterans Affairs (VA) Regional Office, Indianapolis, Indiana, 
granted service connection for residuals of shell fragment 
wounds of the veteran's skull with retained metallic foreign 
bodies, effective February 1, 1989, and rated the condition 
as 10 percent disabling, effective from the same date.  The 
veteran appealed for an earlier effective date for the grant 
of service connection for the shell fragment wound residuals.  
In November 1990, the Board of Veterans Appeals (Board) 
denied his appeal.  A motion for reconsideration of the 
decision was later made on behalf of the veteran, and in 
March 1994, the Board affirmed the prior decision.  In August 
1995, the veteran submitted additional information for the 
purpose of reopening his claim for an earlier effective date 
for compensation for the service-connected residuals of shell 
fragment wounds of the skull.  In a May 1996 rating action, 
the regional office held that the additional information was 
not new and material and was insufficient to reopen the 
claim.  The veteran appealed from that decision.  In a 
January 1998 rating action, the regional office granted a 
total rating based on individual unemployability, effective 
from December 13, 1996.  The effective date was later changed 
to December 3, 1996.  The veteran appealed for an earlier 
effective date for the grant of that benefit.  The case is 
now before the Board for appellate consideration.  

As noted previously, the November 1990 and March 1994 Board 
decisions concern the issue of entitlement to an earlier 
effective date for a grant of service connection for 
residuals of shell fragment wounds of the veteran's skull 
rather than the issue entitlement to an earlier effective 
date for compensation for the shell fragment wound residuals.  
However, since the effective date of compensation for the 
shell fragment wound residuals may not precede the effective 
date of the grant of service connection for the shell 
fragment wound residuals, the Board concludes that the issue 
considered by the Board in November 1990 and March 1994 is 
essentially the same as that currently under consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
entitlement to an earlier effective date for the grant of a 
total rating based on individual unemployability has been 
obtained.  

2.  In a claim received by VA on February 1, 1989, the 
veteran claimed entitlement to service connection for 
residuals of shell fragment wounds of the skull.  

3.  By rating action dated in September 1989, service 
connection was granted for residuals of shell fragment wounds 
of the skull and rated 10 percent disabling, effective from 
February 1, 1989.  The veteran appealed for an earlier 
effective date for the grant of service connection for the 
shell fragment wound residuals.  

4.  In November 1990, the Board denied entitlement to an 
effective date prior to February 1, 1989, for the grant of 
service connection for residuals of shell fragment wounds of 
the veteran's skull.  In March 1994, the Board reconsidered 
the prior decision and again denied entitlement to an earlier 
effective date for the grant of service connection for 
residuals of shell fragment wounds of the veteran's skull.  

5.  In August 1995, the veteran submitted additional 
information for the purpose of reopening his claim for an 
earlier effective date for compensation for residuals of 
shell fragment wounds of the skull.  In a May 1996 rating 
action, the regional office held that the additional 
information was not new and material and was insufficient to 
reopen the claim.  The veteran appealed from that decision.  

6.  The evidence that has been submitted subsequent to the 
March 1994 Board decision regarding the issue of entitlement 
to an earlier effective date for compensation for residuals 
of shell fragment wounds of the veteran's skull is 
essentially cumulative in nature or does not bear directly on 
that question.  

7.  On December 3, 1996, the veteran submitted a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  In a 
January 1998 rating action, the regional office granted a 
total rating based on individual unemployability, effective 
December 13, 1996.  The effective date was later changed to 
December 3, 1996.  

8.  The evidence does not establish that a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities was 
received by VA earlier than the claim for that benefit 
received on December 3, 1996.  


CONCLUSIONS OF LAW

1.  The evidence received since the Board denied entitlement 
to an earlier effective date for a grant of service 
connection for residuals of shell fragment wounds of the 
veteran's skull in March 1994 is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

2.  The March 1994 decision by the Board denying entitlement 
to an earlier effective date for a grant of service 
connection for residuals of shell fragment wounds of the 
skull is final.  38 U.S.C.A. § 7104(b) (West 1991).  

3.  An effective date prior to December 3, 1996, for a grant 
of a total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and material evidence to reopen a claim of 
entitlement to an earlier effective date for compensation for 
residuals of shell fragment wounds of the skull

In a September 1989 rating action, the regional office 
granted service connection for residuals of shell fragment 
wounds of the veteran's skull and assigned a 10 percent 
rating, effective from February 1, 1989.  The veteran 
appealed for an earlier effective date for the grant of 
service connection for the shell fragment wound residuals.  

In November 1990, the Board denied entitlement to an earlier 
effective date for the grant of service connection for the 
shell fragment wound residuals.  In March 1994, the Board 
reconsidered the prior decision and again denied entitlement 
to the benefit sought.  

In August 1995, the veteran submitted additional information 
for the purpose of reopening his claim of entitlement to an 
earlier effective date for compensation for residuals of a 
shell fragment wound of the skull.  In a May 1996 rating 
action, the regional office held that the additional 
information was not new and material and was insufficient to 
reopen the claim.  The veteran appealed from that decision.  

In order to reopen a previously and finally denied claim, new 
and material evidence must be submitted by the claimant.  
38 U.S.C.A. §§ 5108, 7104(b).  New and material evidence 
means evidence not previously submitted that bears directly 
and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself or in connection with other evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  A recent decision by the United States 
Court of Appeals for the Federal Circuit modified the 
standard for finding whether recently submitted evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (1998).  That 
case removed a standard that required that the new evidence 
raise a reasonable possibility that the new evidence would 
change the outcome of the matter.  The evidence of record at 
the time of the March 1994 Board decision included the 
veteran's service medical records, which reflect that in 
March 1945, he sustained a laceration wound of the scalp that 
was described as mild in nature.  There was debridement, and 
the wound was sutured.  He was returned to duty in April 
1945.  On a physical examination conducted in November 1945, 
it was noted that he had had a minor scalp laceration in the 
occipital region by an enemy bullet on March 24, 1945.  When 
the veteran was examined for separation from service in 
December 1946, there was no reference to the scalp wound or 
other injury.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1947.  He referred to a shrapnel wound of 
the nose in January 1944; a gunshot wound of the back of the 
head in March 1944; and a right ankle injury in December 
1943.  

The veteran was hospitalized by VA in April 1947 for chest 
problems.  There was no reference to any shell fragment 
wounds of the skull.  

In a May 1947 rating action, service connection was granted 
for residuals of a scar of the scalp and a right ankle 
sprain, each rated noncompensably disabling.  Service 
connection for residuals of a shrapnel wound of the nose was 
denied on the basis that that condition had not been shown by 
the evidence of record.  The veteran was duly notified of the 
decision and did not submit an appeal.  

In February 1984, the veteran submitted a claim for 
disability pension benefits.  In March 1984, he related that 
he had suffered a concussion during service in February 1944.  
He indicated that in the spring of 1944, he had been shot in 
the back of the head by a sniper.  

The veteran was examined by VA in June 1984.  It was reported 
that he had no complaint regarding the injury involving his 
head.  On physical examination, his head was reported to be 
within normal limits.  An X-ray study of the skull was also 
reported to be within normal limits.  

In a July 1984 rating action, it was held that the veteran 
was not permanently and totally disabled for pension 
purposes.  

In April 1986, the veteran again submitted a claim for 
disability pension benefits.  He was examined by VA in May 
1986.  There were no findings regarding a head injury or 
wound.  The assessments included status post myocardial 
infarction, according to the veteran's history.  In a May 
1986 rating action, the veteran was found to be permanently 
and totally disabled for pension purposes on the basis of 
various disabilities, including a heart condition that was 
evaluated 100 percent disabling for pension purposes.  

On February 1, 1989, the veteran submitted a claim for VA 
disability benefits.  He referred to having two pieces of 
shrapnel in his head.  He submitted a private X-ray study of 
the skull made in January 1989 reflecting two metallic 
densities, one over the left orbit and the other in the 
mouth.  

In a February 1989 rating action, the regional office denied 
entitlement to service connection for the metallic densities.  
The veteran appealed from that decision.  He submitted a 
March 1989 report by John P. Calhoon, M.D., indicating that 
an MRI and X-ray of the veteran's skull in January 1989 
showed a tiny metallic fragment probably next to the skull.  

The veteran testified at a hearing at the regional office in 
June 1989.  He described the circumstances surrounding his 
head wound in service.  

There was also submitted a June 1989 statement by John E. 
Pless, M.D., indicating that he had examined the January 1989 
MRI head scan and relating that the scattered particulate 
material in the frontal skull was compatible with residue 
from a bullet or helmet.  

By rating action dated in September 1989, pursuant to a 
decision by the regional office hearing officer, service 
connection was granted for residuals of fragment wounds of 
the veteran's skull with retained foreign bodies, and a 10 
percent rating was assigned, effective from February 1, 1989.  
As indicated previously, the veteran appealed for an earlier 
effective date for the grant of service connection for the 
shell fragment wound residuals, and in November 1990, the 
Board denied entitlement to an effective date prior to 
February 1, 1989, for the grant of service connection for the 
shell fragment wound residuals.  

There was received a June 1993 statement by Barry A. 
Mathison, M.D., which noted that the veteran had sustained a 
head injury in World War II due to a sniper's bullet that had 
penetrated his metal Army helmet.  The veteran reported 
various current symptoms, including headaches, blurred 
vision, dizziness, and ringing in his ears that he attributed 
to the shrapnel.  

The veteran again testified at a hearing on appeal at the 
regional office in August 1993.  He again related the 
circumstances surrounding the shrapnel wound to the head in 
service.  

In March 1994, the Board reconsidered its prior decision and 
again held that entitlement to an effective date for the 
grant of service connection for residuals of a shell fragment 
wound of the veteran's skull prior to February 1, 1989, was 
not in order.  

The evidence that has been added to the record since the 
March 1994 Board decision includes a copy of the report of 
the June 1984 VA X-ray study of the veteran's skull that was 
within normal limits.  There was also received a March 1993 
statement by an associate professor of pathology at a 
university school of medicine who indicated that he had 
examined the June 1984 VA X-ray films, as well as five other 
skull X-rays made in May 1991.  He indicated that two 
radiodense foreign body fragments were consistently present 
in multiple projections of the X-ray films and in films from 
both of the years 1984 and 1991.  

There was also received an April 1993 report by C. 
Barrie Grossman, M.D., indicating that he had reviewed the 
veteran's MRI scan.  Dr. Grossman indicated that he agreed 
with the report of Dr. John Calhoon that the veteran had a 
left cerebellar injury that was war-related and a scalp 
injury with very small pieces of shrapnel present in the left 
superior scalp tissues.  

In a February 1995 rating action, the description of the 
residuals of shell fragment wounds of the skull was changed 
to residuals of fragment wounds of the skull with retained 
foreign bodies in the right cheek and left frontal region.  
The condition remained 10 percent disabling, effective from 
February 1, 1989.  In an April 1995 rating action, service 
connection was established for residuals of a concussion with 
headaches and a cerebellar injury and rated 10 percent 
disabling, effective from February 1, 1989.  

In August 1995, the veteran submitted additional information 
for the purpose of reopening his claim for an earlier 
effective date for compensation for residuals of shell 
fragment wounds of the skull.  He submitted a copy of the 
report of his December 1946 physical examination for 
separation from service, as well as a copy of his March 1947 
application for VA disability benefits.  

The veteran was also afforded VA examinations in 1996 and 
1997 that showed the current manifestations of the residuals 
of his shell fragment wounds of the skull.  There was an 
October 1996 VA X-ray study of the skull that visualized a 
tiny metallic foreign body in the soft tissue overlying the 
left frontal bone.  

Although some of the evidence submitted since the March 1994 
Board decision is new, it is not considered to be material 
because it does not bear directly and substantially on the 
matter under consideration.  The additional evidence is not 
considered to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  None of the 
evidence submitted since the March 1994 Board decision 
provides a basis for establishing an effective date for 
compensation for residuals of shell fragment wounds of the 
skull earlier than that already assigned.  Accordingly, the 
Board concludes that the additional evidence submitted since 
the March 1994 Board decision is not new and material and is 
not sufficient to reopen the veteran's claim of entitlement 
to an earlier effective date for the grant of compensation 
for residuals of shell fragment wounds of the skull.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Thus, the March 1994 
decision by the Board is final.  38 U.S.C.A. § 7104(b).  

B.  Earlier effective date for a grant of a total rating 
based on individual unemployability due to service-connected 
disabilities

Total disability ratings for compensation may be assigned 
where the scheduler rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  

The evidence in this case reflects that in a December 1996 
rating action, the combined rating for the veteran's service-
connected disabilities was increased from 30 percent, 
effective from February 1, 1989, to 50 percent, effective 
from May 2, 1996.  The service-connected disabilities were as 
follows:  Residuals of a right ankle sprain, rated 20 percent 
disabling; residuals of a fragment wound to the left orbital 
area, rated 10 percent disabling; residuals of a fragment 
wound to the right cheek, rated 10 percent disabling; scars 
of the scalp from lacerations and helmet fragments, rated 
10 percent disabling; residuals of a concussion with 
headaches, rated 10 percent disabling; tinnitus, rated 
10 percent disabling; and defective hearing, rated 
noncompensably disabling.  

On December 3, 1996, the veteran submitted a claim for a 
total rating based on individual unemployability due to 
service-connected disabilities.  He indicated that he had 
completed the equivalent of a high school education.  He 
stated that he had last worked on a full-time basis in 
January 1984.  He related that since that time, he had had 
part-time employment.  

In a January 1998 rating action, the evaluation for residuals 
of a concussion with headaches was increased from 10 percent 
to 50 percent, effective from December 1996.  The combined 
rating for the veteran's service-connected disabilities was 
increased from 50 percent to 70 percent, effective from 
December 1996.  He was found entitled to a total rating based 
on individual unemployability, effective from December 13, 
1996.  The effective date for the grant of the total rating 
based on individual unemployability was later changed to 
December 3, 1996.  

The veteran's initial claim for a total rating based on 
individual unemployability due to service-connected 
disabilities was received by VA on December 3, 1996.  There 
is no medical or other evidence during the one-year period 
immediately preceding the date of receipt of the claim 
establishing that the veteran was unable to engage in any 
type of substantially gainful employment solely as a result 
of his service-connected disabilities.  It therefore follows 
that entitlement to an effective date for the grant of a 
total rating based on individual unemployability due to 
service-connected disabilities prior to December 3, 1996, the 
date of receipt of the veteran's claim for that benefit, is 
not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.340, 
3.400, 4.16.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claim of entitlement to an earlier 
effective date for the grant of a total rating based on 
individual unemployability due to service-connected 
disabilities.  The Board does not find, however, that the 
evidence is so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107(b).  



ORDER

New and material evidence to reopen a claim of entitlement to 
an earlier effective date for compensation for residuals of 
shell fragment wounds of the veteran's skull has not been 
submitted.  The application to reopen that claim is denied.  

An effective date earlier than December 3, 1996, for a grant 
of a total rating based on individual unemployability due to 
service-connected disabilities is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

